Citation Nr: 0830935	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  03-26 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as arthralgia of the lumbosacral spine.

2.  Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied 
service connection for arthralgia of the lumbosacral spine, 
and granted service connection for PTSD, assigning a 10 
percent evaluation, effective July 1, 2002.

In October 2004, the veteran presented testimony before a 
Decision Review Officer sitting at the RO. A transcript of 
the hearing is associated with the claims folder and has been 
reviewed.

In a July 2005, the RO increased the evaluation assigned for 
PTSD to 30 percent, effective July 1, 2002.  In a September 
2005 statement, the veteran indicated that he still wanted a 
higher evaluation.

In October 2006, the Board denied the veteran's service 
connection claim for a low back disability, and an increased 
rating claim for PTSD.  The veteran filed a timely appeal of 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  While the case was pending at the 
Court, the VA Office of General Counsel and the veteran's 
representative filed a Joint Motion for Remand, received in 
December 2007, requesting that the Court vacate the Board's 
October 2006 decision, and remand the issues for further 
development.  In December 2007, the Court granted the motion 
and vacated the October 2006 decision.  The issues of 
entitlement to service connection for a back disability, and 
increased rating claim for PTSD were returned to the Board 
for proceedings consistent with the Joint Motion for Remand.

In April 2008, the Board remanded the claim to afford the 
veteran another hearing. A hearing was originally scheduled 
in June 2006, however the first notice letter was apparently 
sent to an incorrect zip code.  In June 2008, the RO received 
a statement from the veteran, in which he indicated that he 
did not wish to be rescheduled for another Travel Board 
hearing.  He also requested that his claim be sent directly 
to the Board for appellate review.  As such, the Board finds 
that the case is ready for appellate review.  


FINDINGS OF FACT

1.  Medical evidence fails to show that the veteran currently 
has a disability of the low back.

2.  The veteran's service-connected PTSD is primarily 
manifested by no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
depressed mood, anxiety, and sleep impairment.  There is no 
evidence of flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
long-term memory; impaired judgment; and impaired abstract 
thinking.

3.  The veteran has not submitted evidence tending to show 
that his service-connected PTSD requires frequent 
hospitalization, is unusual, or causes marked interference 
with employment.


CONCLUSION OF LAW

1.  A chronic low back disability, to include arthralgia of 
the lumbosacral spine, was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).

2.  The criteria for a disability evaluation in excess of 30 
percent for service-connected PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
4.130, Diagnostic Code 9411 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA has done everything reasonably possible to assist the 
veteran with respect to his service connection claim for 
benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007) and 38 C.F.R. § 3.159(c) (2007).  Service medical 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The veteran has been medically evaluated in conjunction with 
his claim.  The duties to notify and assist have been met.
In the present case, the veteran was provided with the notice 
required by the VCAA in July 2002 and December 2003 letters.  
Collectively, these letters informed the veteran of what 
evidence was required to substantiate the service connection 
claim, and of the veteran's and VA's respective duties for 
obtaining evidence.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

The veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

According to a September 2005 statement, the veteran 
identified outstanding treatment records from his private 
physician, Dr. Kumar.  He also indicated that he attended 
group sessions at the VA Mental Health Clinic (MHC) in 
Huntsville.  The RO has since obtained and associated Dr. 
Kumar's records, and evidence from the Huntsville MHC (group 
sessions) was already of record.

All available evidence pertaining to the veteran's claim has 
been obtained, and the veteran has been afforded appropriate 
VA examinations.  In addition to the evidence noted directly 
above, the claims folder contains service medical records, 
and post-service medical records from the VA Medical Centers 
in Birmingham and Tuscaloosa.  Also of record is private 
evidence from Dr. Crawford, Dr. Gaines, Dr. Hicks, Huntsville 
Hospital, and the University of Alabama at Birmingham. It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he or her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence.  Therefore, the Board is satisfied that 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In a March 2006 letter, the RO advised the veteran as to how 
disability ratings and effective dates are awarded, as 
required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2007) (harmless error).

II.  Service Connection Claim for a Low Back Disability

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran asserts that he is entitled to service connection 
for a low back disability, claimed as arthralgia of the 
lumbosacral spine.  He attributes any current low back 
disability to an in-service slip on ice.

On review, the Board finds that the veteran's service 
connection claim for a low back disability must be denied, as 
there is no objective evidence reflecting that he currently 
has such a disability.  X-rays taken in November 2001 
(Huntsville Hospital) and in January 2003 (Birmingham VAMC) 
show no abnormalities of the low back (lumbar spine).  The 
Board acknowledges a July 2002 impression of degenerative 
arthritis of the back, however, there is no x-ray evidence of 
record to support such a diagnosis.  As noted above, x-rays 
taken subsequent to the July 2002 impression show no evidence 
of abnormalities, to include arthritis.

The Board acknowledges that the veteran has been currently 
diagnosed with chronic low back pain, as well as arthralgia 
of the lumbosacral spine.  Notwithstanding, a diagnosis of 
pain or arthralgia, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez- Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Significantly, there is no back pathology 
to account for the veteran's current low back complaints. 
Without a currently diagnosed disability, service connection 
may not be granted. See Brammer, supra.

In denying the veteran's service connection claim, the Board 
acknowledges that during service, in January 1966, the 
veteran was admitted to the hospital for a low back strain 
after twisting his back while skiing.  He was treated with 
bed rest, heat, and medication, and discharged three days 
later without further complications. Notwithstanding the in- 
service back strain which appears to have been acute and 
transitory, the objective evidence does not show that the 
veteran currently has a chronic low back disability.

In denying the claim, the Board acknowledges that the veteran 
is competent to describe his back symptomatology.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).  
However, as a layperson, he is not competent to diagnose any 
medical disability or render an opinion as to the cause or 
etiology of any current disorder because he has not been 
shown to have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).

In sum, there is no objective evidence showing that the 
veteran currently has a chronic disability of the low back.  
As such, the preponderance of the evidence is against the 
service connection claim and there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's service connection claim that would 
give rise to a reasonable doubt in favor of the appellant; 
the benefit-of-the-doubt rule is not applicable, and the 
appeal is denied. See Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

III.  Increased Rating Claim - PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38C.F.R. § 4.3 (2007).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The veteran is currently in receipt of a 30 percent 
evaluation for his service-connected PTSD, effective July 1, 
2002, pursuant to Diagnostic Code 9411.  He asserts that the 
30 percent evaluation does not adequately reflect the 
severity of his PTSD. 

A 30 percent evaluation under Diagnostic Code 9411 is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

The next higher evaluation, 50 percent, for PTSD is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

On review, the Board finds that an evaluation in excess of 30 
percent is not warranted for service connected PTSD.  In this 
regard, the veteran's PTSD is productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to depressed mood, anxiety, and 
sleep impairment (over-sleeping and under- sleeping).  
Significantly, the evidence of record fails to show that the 
veteran has had circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; and difficulty in establishing and 
maintaining effective work and social relationships.

On January 2003 and March 2005 VA examinations, the veteran's 
speech was regarded as normal.  There was no evidence of 
panic attacks.  There was no impairment with regard to 
attention or concentration, and the veteran's thought 
processes were logical, relevant, and goal-directed.  The 
veteran was oriented as to time, place, and person.  There 
was no evidence of delusions, hallucinations, suicidal 
ideation, homicidal ideation, or inappropriate behavior.  
During his most recent VA examination, the veteran admitted 
to having a very active social life following his discharge 
from service until the 1980's; at which time his son 
apparently died in a motor vehicle accident.  Despite a 
decrease in social activities, the veteran states that he has 
an active relationship with his wife and describes his 
marriage as "good."  He also reports having active 
relationships with other members of his family.  He fishes, 
does yard work, and goes to ball games. According to Dr. 
Kumar's treatment records dated from June 2005 to September 
2005, the veteran reported a few flashbacks, but no panic 
attacks.  Outpatient records dated from December 2004 to July 
2005 from the Huntsville MHC show that the veteran was 
actively participating in group sessions; clinical impression 
was noted as "stable.

The veteran was assigned GAF scores of 61 and 62 during 
January 2003 and March 2005 VA examinations, respectively, 
which represents only "mild" symptoms or some difficulty in 
social or occupational functioning.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
The veteran has also been assigned a GAF score of 50, 
according to 2004-2005 VA outpatient records. This represents 
serious symptoms.  The Board notes that an examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-
95.  Based on the overall evidence, and assigning more 
probative weight to the two psychiatric examinations, which 
included medical histories and thorough mental status 
interviews, than the outpatient clinic entries, the criteria 
for a higher evaluation are not met.

In summary, the Board finds that the veteran's disability 
picture does not more nearly approximate the criteria for a 
50 percent evaluation for service-connected PTSD.  
Consequently, an evaluation for PTSD in excess of 30 percent 
is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).

The Board has also considered whether the veteran is entitled 
to a staged rating.  See Fenderson, supra.  It is the Board's 
opinion, however, that at no time during the pendency of this 
appeal has the veteran's service-connected PTSD been more 
than 30 percent disabling.  As such, a staged rating is not 
warranted.
Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.   Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for PTSD and there is no 
indication that this disability has a marked interference 
with employment beyond that contemplated within the schedular 
standards.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action. VAOPGCPREC 
6-96 (1996).

ORDER

Entitlement to service connection for a low back disability, 
claimed as arthralgia of the lumbosacral spine, is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.

____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


